DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on May 3, 2022.
Claims 17-20 are pending in this action. Claims 1-17 have been canceled. 


Allowable Subject Matter
Claims 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses a method for a selection of a social media platform in which the user posts messages and applying contextual language translations to the messages is received from the user. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach or fairly suggest in combinations with other limitations particularly, “selecting, by the processor, one or more words among the plurality of words, based on one or more predetermined criteria; translating the one or more selected words from the first language to the second language; causing the text message to be posted on the social media platform, wherein first words that are in the plurality of words and are not among the one or more selected words are posted in the first language and second words that are in the plurality of words and are among the one or more selected words are posted in the second language; causing a second user device to display a prompt to download software adapted to translate a portion of the text message into a third language; receiving from the second user device a request to download the software; and downloading the software to the second user device, in response to the request”. A search has been conducted however no other reference has been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
May 18, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656